Title: To Thomas Jefferson from Samuel Elliot, 30 November 1802
From: Elliot, Samuel
To: Jefferson, Thomas


          
            Respected Sir. 
            New salem, (County of Hampshire) Novr. 1802.
          
          When I address you as the President of a great and independent Republic, I am impressed with diffidence & awe; but when I recognize you, as the mild and philanthropic Jefferson—when I behold you as the author of several valuable literary productions, and the uniform admirer and friend of Science, and all useful & entertaining lucubrations, my Diffidence, in some measure vanishes, and, clothed with manly confidence, I address you, with the freedom and familiarity of a fellow citizen & friend. 
          While surly base, unprincipled wretches as Callender and other impudent declaimers and writers, are poisoning the public Sentiment, and liberally sowing the seeds of dissatisfaction, it may be matter of Joy with you, to find others, who are grateful enough to acknowledge your services & worth, and just enough to render that respect & obedience to you & your administration, which they so justly merit. 
          Permit me, Sir, to rank among the undeviating supporters of the republican Cause, my respected brother, James Elliot of Brattleboro’, Vermont; present Post-Master, and Clerk of the Genl. Assembly of that State. He, with several other genuine disciples of rational Liberty, have boldly & invariably stood forth, the avowed advocates of the (lately proscribed) republican Cause. 
          During his attendance on the last and very recent Session of the Legislature of that State, he received a Commission from the President, appointing him Commissioner of Bancruptcy for the District of Vermont.—I rejoiced, and my brother felt grateful for this public and presidential notice. The office, in Vermont, cannot be very lucrative, but may be agreable and attended with very little expence. In that State, Republicanism has, decidedly the ascendency, but not in Massachusetts.—The friends to order, headed by such great & virtuous Characters as Gerry, Lincoln, Dearborn, Eustis, Varnum, Geo. Blake, Bacon, Crowningshield, Skinner, with others too numerous to mention, will soon effect a Change, already begun, auspicious to Republicanism 
          In this part of the State, the federalists must awhile prevail—We are very deficient in republican Characters of any celebrity—The offices have been hitherto engrossed by the river demagogues, generally revolutionary adherents to our enemies, or violent, overbearing federalists. 
          I have just published a little work which accompanies this Letter; and wishing to present you with one of the pamphlets, have been induced to forward both the letter & the Book.—
          Respect for the unfortunate Fayette, and Gratitude for his services, during our struggle for Liberty, when you, with other American worthies, were no less active & useful in the Councils of our Country, induced me to the prosecution of the work.—Altho’ it is trifling, being nothing more than an incorrect & incomplete Tragedy, yet I hope it may be entertaining to some, & disagreable to none. 
          With high respect I am yours Obediently &c.
          
            Saml. Elliot
          
          
            P.S. I have procured 600 subscribers for the Work, & shall probably be able to purchase me a little law Library from the profits, against my admission to the bar, next May.
          
        